Case 2:06-cr-20020-JDC-KK Document 247 Filed 07/13/20 Page 1 of 7 PageID #: 883



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:06-CR-20020-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 JACOB WAYNE FURLOW (01)                           MAGISTRATE JUDGE KAY

                               MEMORANDUM ORDER

        Before the Court is a letter (Rec. 233) from Defendant, Jacob Wayne Furlow, and a

 Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(a)(i) (Rec. 239) filed by

 Mr. Furlow’s court appointed attorney wherein Mr. Furlow seeks an early release from

 prison and/or to reduce his sentence to time served.

                                     BACKGROUND

        Mr. Furlow is serving a 240-month term of imprisonment followed by 10 years of

 supervised release for conspiracy to distribute over 500 grams of Methamphetamine and

 transporting firearms in and affecting commerce by a felon. Mr. Furlow states that he is 41

 years old and claims that he suffers with high blood sugar (diabetes), high blood pressure

 (hypertension), hyperlipidemia (high cholesterol) and obesity. Mr. Furlow suggests that

 the Court release him due to the COVID-19 pandemic and the current situation at the FCI

 in Oakdale, Louisiana.

                                 LAW AND ANALYSIS

        A judgment, including a sentence of imprisonment, “may not be modified by a

 district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825
Case 2:06-cr-20020-JDC-KK Document 247 Filed 07/13/20 Page 2 of 7 PageID #: 884



 (2010).   Under 18 U.S.C. 3582(c), a court generally may not modify a term of

 imprisonment once it has been imposed, except in three circumstances; (1) upon a motion

 for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A); (2) to the extent otherwise

 expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,

 18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was sentenced based on a

 retroactively lowered sentencing range, 18 U.S.C. § 3582(c)(2).

        Section 3852(c)(1)(A) permits a court to reduce a prisoner’s sentence “if he finds

 that” (1) “extraordinary and compelling reasons warrant such a reduction” and (2) the

 reduction is “consistent with applicable policy statements issued by the Sentencing

 Commission.”

        Prior to 2018, only the Director of the BOP could file these kinds of compassionate

 release motions. In 2018, Congress passed, and President Trump signed the First Step Act,

 which among other actions, amended the compassionate release process. Under the First

 Step Act, § 3582(c)(1)(A) now allows prisoners to directly petition courts for

 compassionate release.

        Section 3582(c)(1)(A) provides that any reduction must be “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C, §

 3582(c)(1)(A). Here, the applicable policy statement, U.S.S.G. § 1B1.13, provides that a

 court may reduce the term of imprisonment after considering the § 3553(1) factors if the

 Court finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

 defendant is not a danger to the safety of any other person or the community, as provided



                                         Page 2 of 7
Case 2:06-cr-20020-JDC-KK Document 247 Filed 07/13/20 Page 3 of 7 PageID #: 885



 in 18 U.S.C. § 3142(g); and (iii) “the reduction is consistent with this policy statement.” 1

 U.S.S.G. § 1B1.13.

          The policy statement includes an application note that specifies the types of medical

 conditions that qualify as “extraordinary and compelling reasons.” First, that standard is

 met if the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor

 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced

 dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant

 is: (1) suffering from a serious physical or medical condition, (2) suffering from a serious

 functional or cognitive impairment, or (3) experiencing deteriorating physical mental

 health because of the aging process, any of which substantially diminishes the ability of

 the defendant to provide self-care within the environment of a correctional facility, and

 from which he or she is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

          The application note also sets forth other conditions and characteristics that qualify

 as “extraordinary and compelling reasons” related to the defendant’s age and family

 circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

 possibility that the BOP could identify other grounds that amount to “extraordinary and

 compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).




 1
   The policy statement refers only to motions filed by the BOP director. That is because the policy statement was last
 amended on November 1, 2018, and until the enactment of the First Step Act on December 21, 2018, defendants were not
 entitled to file motions under § 3582(c). See first Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239.
 In light of the statutory command that any sentence reduction be “consistent with applicable policy statements issued by
 the Sentencing Commission,” § 35829c)(2)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants
 differently from motions filed by BOP, the policy statement applies to motions filed by defendants as well.

                                                      Page 3 of 7
Case 2:06-cr-20020-JDC-KK Document 247 Filed 07/13/20 Page 4 of 7 PageID #: 886



            The BOP has issued a regulation to define its own consideration of compassionate

 release requests. See BOP Program Statement 5050.50. 2 This Program Statement was

 amended effective January 17, 2019, following the First Step Act’s passage. It sets forth in

 detail the BOP’s definition of the circumstances that may support a request for

 compassionate release, limited to the same bases the Sentencing Commission identified:

 serious medical condition, advanced age, and family circumstances. The policy statement

 is binding under the express terms of § 3582(c)(1)(A), and because it concerns only

 possible sentence reductions, not increases, it is not subject to the rule of Booker v. United

 States, 543 U.S. 220 (2005), that any guideline that increases a sentence must be deemed

 advisory. See Dillon v. United States, 560 U.S. 817, 830 (2010) (making clear that the

 statutory requirement in § 3582 that a court heed the restrictions stated by the Sentencing

 Commission is binding).

            Mr. Furlow argues that he has extraordinary and compelling reasons that justify his

 compassionate release. The Government concedes that Mr. Furlow presents risk factors

 (obesity and diabetes) identified by the CDC as heightening the risk of severe injury or

 death should he contract COVID-19. The Government further agrees that Mr. Furlow’s

 condition presents “a serious physical or medical condition. . . that substantially diminishes

 the ability to provide self-care within the environment of a correctional facility” as stated

 in § 1B1.13, cmt. n.1(a)(ii). However, the Government opposes Mr. Furlow’s early release.




 2
     Available at https://www.bop.gov/policy/progstat/5050_50EN.pdf .

                                                       Page 4 of 7
Case 2:06-cr-20020-JDC-KK Document 247 Filed 07/13/20 Page 5 of 7 PageID #: 887



         The Government argues that Mr. Furlow has not demonstrated that he will not pose

 a danger to the community if released. The Government reminds the Court that Mr.

 Furlow’s underlying convictions deal with controlled substances and firearms.            The

 Government notes that Mr. Furlow’s PSR reveals that he was a gang member, the head of

 a methamphetamine distribution ring, and was reported to be “extremely violent,”

 including the fact that he “habitually carried two pistols with him”, one of which has a laser

 lights. 3 When arrested, Mr. Furlow was found in possession of a loaded pistol and admitted

 that he acquired the firearm in a straw transaction. He along with two others formed a gang

 called the Hoover Deuce White Crips whose main function was to intimidate people who

 owed drug debts. 4

         Based on his own statements Mr. Furlow was held accountable for 8.16 kilograms

 of methamphetamine, and based on a low-end estimate, he made 72 trips to Houston,

 Texas. He also had a criminal history category of III which included two prior marijuana

 convictions and a conviction for simple burglary in which he stole two firearms. His

 probation for the burglary offense and one of his marijuana offenses terminated

 unsatisfactorily and he committed the instant offenses while on probation. 5

         At the time of his sentencing, the guideline range was 262-327 months; Mr. Furlow

 was sentenced to 240 months, the statutory mandatory minimum. He has served

 approximately 165 months of the 240-month prison term (almost 70%) and has a projected

 release date of May 7, 2023. The Government argues that the proposed early release would


 3
   See PSR at ¶ 12.
 4
   Id. at ¶ 19.
 5
   See PSR ¶ ¶ 40-42 and 44.

                                          Page 5 of 7
Case 2:06-cr-20020-JDC-KK Document 247 Filed 07/13/20 Page 6 of 7 PageID #: 888



 negate a statutory mandatory minimum, thereby negating congressional intent. However,

 Mr. Furlow informs the Court that under the First Step Act, the twenty-year mandatory

 minimum sentence that was imposed on him has been reduced to fifteen years. See First

 Step Act of 2018, Pub. L. No. 115-391 § 603(b), 132 Stat. 5194, 5239.

        The Government further contends that Mr. Furlow has not provided an explanation

 as to how his proposed living situation will not expose him to COVID-19. Mr. Furlow

 proposes that he reside with his fiancé and her parents in Sulphur, Louisiana noting that he

 will apply for Medicaid to help with his medical needs. Thus, Mr. Furlow argues that

 instead of being exposed to every inmate and staff at the BOP, he will only be exposed to

 three (3) people. Mr. Furlow also notes that he will be on supervised release for 10 years

 and if he violates the terms of his supervised release, he will go back to prison for the

 remainder of his term.

        The Court is inclined to grant Mr. Furlow’s motion for compassionate release. In

 doing so, the Court has considered the following: (1) the severity of Mr. Furlow’s medical

 condition, accompanied by the gravity of the COVID-19 pandemic, (2) Mr. Furlow’s

 completion of almost 70% of his sentence, and (4) Mr. Furlow’s plans for residency upon

 release, and (5) 10 years of supervised release by the United States Probation Office. In

 addition, the Court also notes that Mr. Furlow has completed numerous educational

 programs, and the absence of BOP infractions while incarcerated.

                                      CONCLUSION

        Based on the foregoing, the Court finds that Mr. Furlow has presented extraordinary

 and compelling circumstances that warrant early release. The Court will amend the

                                         Page 6 of 7
Case 2:06-cr-20020-JDC-KK Document 247 Filed 07/13/20 Page 7 of 7 PageID #: 889



 Judgment to time served, effective fourteen (14) days from the date of this ruling, and will

 further order that upon release, Mr. Furlow will self-quarantine for fourteen (14) days, with

 all conditions of supervised release to remain in full effect. The Court further advises Mr.

 Furlow that any violation of the terms of supervised release will result in a revocation of

 his supervised release and a return to the BOP for the remainder of his sentence.

 Accordingly,

        IT IS ORDERED that the Motion for Compassionate Release is hereby

 GRANTED; the Court will issue a separate Amended Judgment to that effect.

        THUS DONE AND SIGNED in Chambers on this 13th day of July, 2020.



                   ____________________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                          Page 7 of 7
